Citation Nr: 1518064	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether injuries sustained by the Veteran from a motor vehicle accident on October 10, 2005 were incurred as a result of willful misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that, due to the Veteran having moved to New York State during the pendency of his appeal, the RO in Buffalo, New York, currently has jurisdiction over the claim.

The Veteran appeared and testified at a Board hearing held in Washington, DC before the undersigned Veterans Law Judge in February 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDING OF FACT

1.  The evidence is in equipoise as to whether the Veteran's injuries resulting from the motor vehicle accident that occurred on October 10, 2005, were incurred in the line of duty and not the result of the Veteran's own willful misconduct.

2.  The service department finding that the injuries were not due to misconduct is binding on VA as it is not patently inconsistent with the facts and VA laws and regulations.  


CONCLUSION OF LAW

The injuries incurred on October 10, 2005, were not the result of the Veteran's own willful misconduct and were, therefore, in the line of duty.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran sustained multiple musculoskeletal injuries from a motor vehicle accident on October 10, 2005.  There is no question that the Veteran was on active duty at the time of this accident.  Rather, the central issue in this case is whether the Veteran's injuries were incurred in the line of duty or were due to his willful misconduct.

Service connection is established for disability resulting from an injury suffered in the line of duty, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  38 U.S.C.A. § 1131; see also 38 U.S.C.A. § 105; C.F.R. § 3.301.  The term "service connected" means, with respect to disability, that it was incurred or aggravated in the line of duty in active service.  38 U.S.C.A. § 101(16).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of the injury.  38 C.F.R. § 3.1(n)(3).

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations.  38 C.F.R. § 3.1(m).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations.  38 C.F.R. § 3.1(n).  

In the present case, the only objective evidence regarding the events surrounding the October 2005 motor vehicle accident is the police report.  As the date the report was signed on was the date of the accident, it would appear that no further investigation was conducted after that date.  This report states that, at approximately 1:00 a.m. on October 10, 2005, the Veteran was travelling southbound on US Route 17-Business through Myrtle Beach, South Carolina, when his vehicle struck the center median, jumping it, and then crossing the northbound lanes where it struck a traffic signal pole.  The Veteran was pinned in the vehicle, which started on fire.  The police report indicates that the Veteran's estimate speed at the time of the accident was 100 mph.  It was further noted that the Veteran applied no brakes or evasive action at the curve in the road.  Aggressive operation of vehicle was indicated to be a contributing factor.  Although the report appears to indicate there was a witness, given that the person's address and telephone number are the same as that given for the City of Myrtle Beach (the property owner) and no witness statements are either written in the report or attached thereto, it would appear that there were no actual witnesses to the accident.  

The private hospital's records show that the Veteran sustained fractures to the right acetabulum, the right femur and the right ankle as a result of the accident.  He also sustained a traumatic amputation of the right ring finger at the distal interphalangeal joint.  These records also note he had swelling of the upper left arm with a large ecchymosis to the deltoid and bicep muscles; however, no specific diagnosis relating to the left upper extremity was provided on discharge.  

A Line of Duty Investigation was completed by the Veteran's Reserve unit commander in May 2006 in which it was found that the Veteran's accident was in the line of duty.  This decision was based upon the following evidence:  Discharge Summary from Medical University of South Caroline (MUSC); Consultation Report from MUSC; Operative Notes from MUSC; Clinical Labs; Interdisciplinary Progress Notes from MUSC; Contact Info on MUSC; Radiology Reports from Albany, New York, VA Medical Center; Consult Requests from Albany, New York, VA Medical Center; City of Myrtle Beach Police Department Police Report; Letter from the Veteran; and various military orders and forms.  

The Veteran has provided written and oral testimony that, in the days prior to the accident, he was on leave and had travelled from Fort Drum in New York through Pennsylvania to South Carolina.  He also stated that he has no recollection of the accident itself and only knows what happened from what he was told by family.  At the Board hearing, the Veteran testified that he believes he fell asleep behind the wheel of his car and that was what caused the accident.  He based this belief on the fact that he has no recollection of why the accident occurred so by deduction he must have been asleep or otherwise incapacitated.  The Veteran reported that he does not remember anything until he was being transported from one hospital to another (the evidence shows he was stabilized at a local hospital before being transferred to MUSC).

After considering all the evidence, the Board finds that it is in equipoise as to whether the motor vehicle accident was the result of the Veteran's willful misconduct.  Although the police report estimated the Veteran's speed to have been 100 mph, there is no indication in the report as to how the police arrived at that conclusion nor are there any witness statements to support that conclusion.  Furthermore, although the police report indicates that no brakes were applied or other evasive action taken, the conclusion that this was due to aggressive driving is not supported by other evidence.  Again, there does not appear to have been a witness to the accident.  Furthermore, the Veteran was unconscious and unable to provide information to the police as to what happened.  The Veteran himself testified that he did not talk directly to the police regarding the accident.  Although he testified that there was a police investigation ongoing for several days after the accident, the fact that the police report is dated as being signed on the same day of the accident speaks against any ongoing investigation.  

Furthermore, the Board finds that there are other reasons than willful misconduct to explain the cause of the accident such as the one proposed by the Veteran, that he fell asleep behind the wheel.  After reviewing the evidence, this reason seems just as likely to be the cause of the accident as that the Veteran was driving aggressively at an excessive speed.  Without any witnesses and with the Veteran testifying under oath that he has no recollection of the events surrounding the accident, there is simply no way of knowing what actually happened.  Consequently, the police report and the Veteran's statements are equally probative in determining whether the Veteran's accident was due to willful misconduct.

In conclusion, the Board resolves all reasonably doubt in favor of the Veteran and, therefore, finds that the injuries sustained in the motor vehicle accident on October 10, 2005, where not the result of the Veteran's willful misconduct and, therefore, were in the line of duty.  The service department finding that the injuries were not due to misconduct is binding on VA as it is not patently inconsistent with the facts and VA laws and regulations.


ORDER

The injuries sustained by the Veteran from a motor vehicle accident on October 10, 2005 were not incurred as a result of willful misconduct and, therefore, were in the line of duty.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


